
	
		II
		112th CONGRESS
		2d Session
		S. 3585
		IN THE SENATE OF THE UNITED STATES
		
			September 20, 2012
			Mr. Tester introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide authorities for the appropriate conversion of
		  temporary seasonal wildland firefighters and other temporary seasonal employees
		  in Federal land management agencies who perform regularly recurring seasonal
		  work to permanent seasonal positions.
	
	
		1.Short titleThis Act may be cited as the
			 Land Management Workforce Flexibility
			 Act.
		2.Personnel
			 flexibilities relating to land management agencies
			(a)In
			 generalSubpart I of part III of title 5, United States Code, is
			 amended by inserting after chapter 95 the following:
				
					96PERSONNEL
				FLEXIBILITIES RELATING TO LAND MANAGEMENT AGENCIES
						
							Sec.
							9601. Definition.
							9602. Competitive service; time-limited
				  appointments.
						
						9601.DefinitionFor purposes of this chapter, the term
				land management agency means—
							(1)the Forest Service
				of the Department of Agriculture;
							(2)the Bureau of Land
				Management of the Department of the Interior;
							(3)the National Park
				Service of the Department of the Interior;
							(4)the Fish and
				Wildlife Service of the Department of the Interior;
							(5)the Bureau of
				Indian Affairs of the Department of the Interior; and
							(6)the Bureau of
				Reclamation of the Department of the Interior.
							9602.Competitive
				service; time-limited appointments
							(a)Notwithstanding
				chapter 33 or any other provision of law relating to the examination,
				certification, and appointment of individuals in the competitive service, an
				employee of a land management agency serving under a time-limited appointment
				in the competitive service is eligible to compete for a permanent appointment
				in the competitive service under that agency’s merit promotion procedures
				if—
								(1)such individual
				was appointed initially under open, competitive examination under subchapter I
				of chapter 33 to the time-limited appointment;
								(2)the employee has
				served under 1 or more time-limited appointments by such agency for a period or
				periods totaling not less than 24 months without an intervening break of 2 or
				more years; and
								(3)the employee’s
				performance under such time-limited appointment or appointments has been at an
				acceptable level of performance during those 24 months of service.
								(b)(1)For purposes of this
				subsection, the term successor permanent position means, with
				respect to a time-limited position, a permanent position in the competitive
				service with the same or substantially similar major duties and qualification
				requirements in the same major subdivision of the same agency as the
				time-limited position.
								(2)Notwithstanding chapter 33 or any
				other provision of law relating to the examination, certification, and
				appointment of individuals in the competitive service, an employee of a land
				management agency serving under a time-limited appointment in the competitive
				service shall be offered any successor permanent position that the agency
				decides to fill and, upon his or her concurrence, be appointed to such position
				if—
									(A)such individual was appointed
				initially under open, competitive examination under subchapter I of chapter 33
				to the time-limited appointment;
									(B)(i)the job announcement for
				the time-limited position stated that there was potential for the position to
				become permanent; or
										(ii)the employee’s first time-limited
				appointment by such agency occurred before the date of enactment of this
				chapter;
										(C)the employee has served under a
				time-limited appointment or appointments in a position or positions in such
				agency with the same or substantially similar major duties and qualification
				requirements as the successor permanent position for a period or periods
				totaling not less than 24 months without an intervening break of 2 or more
				years; and
									(D)the employee’s performance under such
				time-limited appointment or appointments has been at an acceptable level of
				performance during those 24 months of service.
									(3)If 2 or more employees are eligible
				for conversion under this subsection, then any preference eligible veterans
				shall be given priority.
								(4)If 2 or more employees have equal
				priority for conversion under this subsection, then placement shall be
				determined by competitive procedures consistent with merit system
				principles.
								(c)An employee
				selected or converted under this section becomes a career-conditional employee,
				unless the employee has otherwise completed the service requirements for career
				tenure.
							(d)An employee
				appointed under this section acquires competitive status upon
				appointment.
							(e)The provisions of
				this section shall apply with respect to time-limited employees who have been
				separated for reasons other than misconduct or unacceptable performance. For
				such a separated employee, the provisions of this chapter shall apply as if
				such separated employee occupied the time-limited position from which such
				employee was most recently separated. An agency shall be deemed to have met its
				obligation under this section if notice is sent to the last known address of
				such individual 21 or more days before a successor permanent position for which
				he or she is eligible is filled.
							(f)For purposes of
				this section, time-limited appointments include temporary appointments and term
				appointments, as defined by the Office of Personnel Management.
							(g)The Office of
				Personnel Management shall prescribe such regulations as may be necessary to
				carry out this
				section.
							.
			(b)Clerical
			 amendmentThe analysis for
			 part III of title 5, United States Code, is amended by inserting after the item
			 for chapter 95 the following:
				
					
						96. Personnel flexibilities relating to land management
				  agencies9601
					
					.
			
